In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. L, No. 513-700; to the Court of Appeal, Fourth Circuit, No. 2014-K-1272.
Stay denied. Writ granted. The decision of the District Court is reversed and set aside. The State’s motion to compel codefendant, Desmond Lange, to testify with a grant of úse and derivative use immunity pursuant La.C.Cr.P. 439.1 is hereby granted for the reasons assigned by Judge Ledet in her dissent.